Appeal from a judgment of the County Court, Bangs County, convicting appellant, after trial, of violating sections 1826 and 372 of the Penal Law and sentencing him to serve one year in the New York City Penitentiary on each count, the sentences to run concurrently, and from said sentence. Judgment unanimously affirmed. No opinion. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.